Citation Nr: 0936882	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-21 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for amnesic disorder, 
to include as a chronic disability resulting from an 
undiagnosed illness.  

2.  Entitlement to service connection for a skin rash on the 
legs, to include as a chronic disability resulting from an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to May 
1979, and from November 1990 to July 1991, with subsequent 
reserve service in the Ohio Army National Guard. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for an amnesic disorder and a skin rash on the 
legs.  Timely appeals were noted from that decision.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on April 23, 2008.  A 
copy of the hearing transcript has been associated with the 
file.

In July 2008, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the case is back before the Board for further appellate 
action.

Correspondence received in July 2009 from the Veteran's 
representative could be construed as a claim of service 
connection for an anxiety disorder.  The matter is referred 
back to the agency of jurisdiction for appropriate 
disposition.




FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  A preponderance of the evidence is against a finding that 
the Veteran currently has an amnesic disorder or an 
undiagnosed disability that is related to service.

3.  A preponderance of the evidence is against a finding that 
the Veteran currently has a skin rash on the legs or an 
undiagnosed disability that is related to service.


CONCLUSIONS OF LAW

1.  An amnesic disorder, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2008).

2.  A skin rash on the legs, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated June 2004, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 


June 2007, the Veteran was notified of the way initial 
disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All 
available service treatment records have been associated with 
the claims file.  The RO has made numerous attempts to gather 
the complete treatment record from the Veteran's service with 
the Ohio Army National Guard.  In August 2008, the RO 
requested that the Ohio Army National Guard again provide any 
records in its possession for inclusion with the claims 
folder.  The department responded in April 2009 with copies 
of the records already on file, and a note that additional 
records had been shipped to the U.S. Army Reserve Personnel 
Center in March 1994.

Evidence in the file indicates that it is a rebuilt file, as 
the original has been lost.  According to the record, some 
service treatment records were transferred to the missing 
original folder in May 1999.  The RO's efforts to locate 
copies of the records allow for a reasonable presumption that 
the Veteran's National Guard STRs not already of record were 
lost.  The Board notes that there is a heightened obligation 
to assist a claimant in the development of a claim, to 
explain findings and conclusions, and to consider carefully 
the benefit of the doubt rule in cases in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  Russo v. Brown, 9 Vet. 
App. 46 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); see also Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005).  

All identified and available post-service treatment records 
have been secured.  The Veteran has been medically evaluated 
in conjunction with his claims.  The Board is satisfied that 
the duties to notify and assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be warranted for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
C.F.R. § 3.317(a)(1)(i) (2008).  Service connection for 
Persian Gulf War Veteran claims is distinguishable from a 
regular service connection claim because of its presumptive 
period.

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multisymptom illness; and 
(3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. 38 C.F.R. § 
3.317(a)(1)(ii).  In the case of claims based on undiagnosed 
illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons 
are competent to report objective signs of illness.  Id.

A medically unexplained chronic multi symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome (IBS), as well as any other illness 
that the Secretary determines meets the criteria for a 
medically unexplained chronic multi symptom illness.  38 
C.F.R. § 3.317(a)(2).  A "medically unexplained chronic multi 
symptom illness" means a diagnosed illness without conclusive 
pathophysiology or etiology that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R.      § 3.317(a)(2)(ii).  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R.               § 3.317(a)(3).  Signs or symptoms that 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  38 C.F.R. § 
3.317(a)(4).  The six-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.




Amnesic Disorder

The Veteran contends that he has a disorder characterized by 
loss of memory.  Service treatment records show that the 
Veteran reported a loss of memory during a March 1990 
physical; however, the examination report indicates that 
there were no neurological deficits.  The record also 
contains a December 2003 document, indicating that the 
Veteran was not deployable as a result of "amnesic disorder, 
NOS."  The examining psychologist indicated that he had seen 
the Veteran for psychological testing and a clinical 
interview and that he subsequently diagnosed "amnestic 
disorder", or a disorder of memory functioning.  A 
transcript of the clinical interview was not made part of the 
record, nor was the testing methodology discussed.  

In July 2004, the Veteran established primary care with VA.  
During his intake evaluation, it was noted that "higher 
intellectual functions could not be tested due to 
dementia...[Mini-Mental Status Evaluation] scores were 24/30."  
The Veteran was referred for a neuropsychological evaluation, 
which took place in October 2004.  There was no reported 
history of medical or psychological disorders which would 
explain his cognitive decline.  The Veteran reported 
difficulty completing, planning and organizing daily 
routines; keeping track of what others were saying to him; 
and remembering directions, things read and seen on 
television, appointments, bills, names, and job-related 
tasks.  Despite this, the examiner noted a "fairly steady 
work history" during the past 10 years, the entire period of 
the Veteran's reported cognitive decline.  

The Veteran's Minnesota Multiphasic Personality Inventory 
(MMPI) test results showed no evidence of a psychiatric 
disorder, nor were depressive symptoms found.  The examiner 
noted that the Veteran's "performance on memory measures was 
so low as to raise a question of whether these scores were a 
legitimate expression of his level of brain dysfunction...."  
The Veteran's score of 28/50 words recognized on the 
Recognition Memory Test "was below the cutoff of 32/50 that 
has been identified as being able to accurately differentiate 
malingerers from those with moderate to severe head trauma."  
The score was "within the range considered to be 
sufficiently low as to raise the index of suspicion ... that he 
was intentionally selecting against some of the correct 
items."  The Veteran's score of 12/16 on the  "very easy 
forced choice component of the CVLT-II" was a score "rarely 
achieved in the normative sample, indicating that such a low 
score would be highly unlikely."  

The examination report notes that the examiner was suspicious 
of malingering, defined in DSM-IV as "the intentional 
production of false or grossly exaggerated physical or 
psychological symptoms, motivated by external incentives such 
as obtaining financial compensation."  According to DSM-IV, 
malingering should be "strongly suspected if there is a 
medicolegal context or if there was a marked discrepancy 
between the person's claimed stress or disability and the 
objective findings."  In the examiner's view, it was 
"highly unlikely that an individual who has sustained 
legitimate brain damage would perform as poorly as [the 
Veteran]."  The diagnosis was "possible malingering 
neurocognitive deficit."  

During a February 2006 clinical psychological evaluation, the 
Veteran reported short term memory loss.  He could not 
remember three words after 5 minutes.  His long term memory 
appeared to be intact.  He reported that he had memory 
deficits that were so severe as to impact his quality of 
life; however, he was able to work unloading trucks, which 
did not require "immense cognitive ability."  

In an April 2006 clinical note, it was found that there was 
no evidence of memory loss.  The Veteran was able to answer 
all questions related to his health for the past few months 
without hesitation.  A planned neuropsychological evaluation 
was cancelled.  

The Veteran received a VA mental health examination in 
February 2009.  The claims folder was reviewed.  It was noted 
that the Veteran "laughed and joked" throughout the 
interview.  There was no evidence of any thought disorder, 
nor was there difficulty answering questions which required 
him to remember things from the past.  The examiner noted 
that the Veteran was occasionally vague.  He looked confused 
as to where he was going at the end of the interview and had 
to be directed both to a restroom and to the building exit.  
The examiner diagnosed anxiety disorder, NOS, and assigned a 
Global Assessment of Functioning (GAF) score of 65 "because 
of the mild symptoms associated with reduction of social, 
vocational, and mental functioning."  The examiner noted 
that he deferred to the October 2004 neuropsychological 
findings, which indicated malingering.  He found "some 
anecdotal evidence of problems with concentration or memory 
but they do not rise to the level of [a] clinical disorder."  
The Veteran appeared to function at a much higher level than 
testing suggested.  He was able to take medication, drive 
himself to the VA facility, and recall recent events.  There 
was no evidence of substance abuse or head trauma that would 
account for the Veteran's reported cognitive dysfunction.  
The examiner concluded that there was no amnesic disorder and 
found that "the question of etiology is moot."  

On review, the Board finds that a preponderance of the 
evidence is against a finding that the Veteran currently has 
an amnesic disorder.  The Veteran's service treatment records 
contain a December 2003 diagnosis of "amnesic disorder"; 
however, the clinical interview and the testing methodology 
employed to reach such a diagnosis were not made part of the 
record.  The Veteran has indicated that he has severe 
difficulties with short-term memory loss and loss of 
concentration; however, both the October 2004 
neuropsychological consult and the February 2009 VA 
examination found that the Veteran has no cognitive deficit.  
In fact, the October 2004 neuropsychologist found that the 
Veteran's claimed cognitive disability is more appropriately 
characterized as malingering.  Moreover, in an April 2006 
clinical note, no symptoms of memory loss were found.  

The Veteran is competent to report symptoms of cognitive 
defect; however, as a layperson, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis of medical disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) & Layno v. Brown, 6 Vet. App. 465 
(1994).  The lay evidence submitted by the Veteran as to the 
severity of his disability is inconsistent with the medical 
evidence of record, which shows that the Veteran has no 
cognitive deficiencies.

The Board has considered whether the Veteran has an 
undiagnosed illness exhibited by amnesia.  Specific to 
Persian Gulf War service, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
signs or symptoms involving skin; muscle or joint pain; 
neurologic signs or symptoms; neuropsychologic signs or 
symptoms; sleep disturbances; gastrointestinal signs or 
symptoms; cardiovascular signs or symptoms; abnormal weight 
loss; or menstrual disorders.  The chronic disability must 
have become manifest either during active military, naval, or 
air service in the Southwest Asia Theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more disabling not later than December 31, 2011, and must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(b); see 71 Fed. Reg. 75669-75672 
(December 18, 2006).  However, the Veteran does not exhibit 
signs or symptoms of an amnesic disorder to a degree of 10 
percent.  On the recent VA examination, there was no evidence 
of a cognitive deficit.  Absent a showing of a compensable 
degree of disability, service connection for an amnesic 
disorder as due to an undiagnosed illness is not warranted.  

In sum, there can be no valid claim in the absence of proof 
of a present disability.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  The record here does not contain evidence that 
demonstrates that the Veteran currently has an amnesic 
disorder.  Accordingly, the Board finds that the 
preponderance of the evidence is against the issue of 
entitlement to service connection for an amnesic disorder.  
Thus, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Skin Rash on the legs

The Veteran claims that he has a skin rash on the legs, which 
he attributes to an undiagnosed illness.  Service treatment 
records are negative for complaints of skin rash.

There is no post-service medical evidence of a skin rash on 
the legs.  In a February 2006 clinical note, it was noted 
that the Veteran's lower extremities were without edema.  
There was no notation of a skin rash.  

The Veteran received a VA examination in January 2009.  He 
reported intermittent rashes on his legs since 1991.  
According to the Veteran, he treated himself with Palmolive 
soap twice a day to treat the rash during outbreaks.  The 
examiner found no signs of a rash, and concluded that it 
would be "mere speculation to state that the occurrence of 
an intermittent rash is related to ... service" since there 
was no medical evidence of a skin rash during service or at 
any time following the Veteran's discharge.  

On review, the Board finds that a preponderance of the 
evidence is against a finding that the Veteran's skin rash is 
the result of his active service.  The Veteran is competent 
to report the presence of a skin rash; however, service 
treatment records are negative for such a disorder, and the 
Veteran has not sought post-service treatment for a skin 
rash.  There was no skin rash found on VA examination in 
January 2009.  The VA examiner could not reach a conclusion 
as to the etiology of the Veteran's skin rash, as he was not 
symptomatic and there was no medical history documenting a 
rash.  

The Veteran has testified that he has had an intermittent 
skin rash since service.  In his April 2005 notice of 
disagreement, he indicated that his rash was so severe that 
he could no longer ride a motorcycle.  However, the Board 
finds that the reported history of a severe skin rash with 
continued symptoms since active service is inconsistent with 
the remaining evidence of record.  The post-service medical 
evidence does not reflect clinical treatment for a skin rash, 
and the VA examination was negative for the presence of skin 
rash.  

The Board has also considered whether the Veteran has an 
undiagnosed illness exhibited by skin rash.  Specific to 
Persian Gulf War service, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
signs or symptoms involving skin; muscle or joint pain; 
neurologic signs or symptoms; neuropsychologic signs or 
symptoms; sleep disturbances; gastrointestinal signs or 
symptoms; cardiovascular signs or symptoms; abnormal weight 
loss; or menstrual disorders.  The chronic disability must 
have become manifest either during active military, naval, or 
air service in the Southwest Asia Theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more disabling not later than December 31, 2011, and must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(b); see 71 Fed. Reg. 75669-75672 
(December 18, 2006).  However, the Veteran does not exhibit 
signs or symptoms of a skin rash to a degree of 10 percent.  
Absent a showing of a compensable degree of disability, 
service connection for a skin rash as due to an undiagnosed 
illness is not warranted.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's claimed skin rash is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for amnesic disorder, to 
include as a chronic disability resulting from an undiagnosed 
illness, is denied.

Entitlement to service connection for skin rash, bilateral 
legs, to include as a chronic disability resulting from an 
undiagnosed illness, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


